DETAILED ACTION
Election/Restrictions
1.	Applicant’s election with traverse of Group I, claims 1-5 and the polynucleotide comprising VlpA, VlpB, VlpC, VlpD, VlpE, VlpF and VlpG, in the reply filed on 4/15/22 is acknowledged.  The traversal is on the ground(s) that all groups are united by the chimeric nucleotide and protein.  
This is not found persuasive because this case was filed under 35 USC 121.  As stated in the Restriction Requirement:
Inventions I-III are patentably distinct products. The polypeptide of group II and polynucleotide of group I are patentably distinct inventions for the following reasons.  Polypeptides, which are composed of amino acids, and polynucleotides, which are composed of purine and pyrimidine units, are structurally distinct molecules.  
Furthermore, searching the inventions of groups I and II together would impose a serious search burden.  In the instant case, the search of the polypeptides and the polynucleotides are not coextensive.  The inventions of Groups I and II have a separate status in the art as shown by their different classifications.  In cases such as this one where descriptive sequence information is provided, the sequences are searched in appropriate databases. There is search burden also in the non-patent literature.  Prior to the concomitant isolation and expression of the sequence of interest there may be journal articles devoted solely to polypeptides which would not have described the polynucleotide.  Similarly, there may have been “classical” genetics papers which had no knowledge of the polypeptide but spoke to the gene.  Searching, therefore is not coextensive.  As such, it would be burdensome to search the inventions of groups I and II together.       
	The polypeptide of group II and the antibody of group III are patentably distinct for the following reasons:
	While the inventions of both group I and group III are polypeptides, in this instance the polypeptide of group I is a single chain molecule that functions as an enzyme, whereas the polypeptide of group III encompasses antibodies including IgG which comprises 2 heavy and 2 light chains containing constant and variable regions, and including framework regions which act as a scaffold for the 6 complementarity determining regions (CDRs) that function to bind an epitope.  Thus, the polypeptide of group I and the antibody of group III are structurally distinct molecules. Therefore, the polypeptide and antibody are patentably distinct.  Furthermore, searching the inventions of group I and group III would impose a serious search burden.  The inventions have a separate status in the art as shown by their different classifications.   A polypeptide and an antibody which binds to the polypeptide require different searches.  An amino acid sequence search of the full-length protein is necessary for a determination of novelty and unobviousness of the protein.  However, such a search is not required to identify the antibodies of group III.  Furthermore, antibodies which bind to an epitope of a polypeptide of group I may be known even if a polypeptide of group II is novel.  In addition, the technical literature search for the polypeptide of group I and the antibody of group III are not coextensive, e.g., antibodies may be characterized in the technical literature prior to discovery of or sequence of their binding target.
	The polynucleotide of group II and the antibody of group III are patentably distinct for the following reasons.  The antibody of group III includes, for example, IgG molecules which comprise 2 heavy and 2 light chains containing constant and variable regions, and including framework regions which act as a scaffold for the 6 complementarity determining regions (CDRs).  Polypeptides, such as the antibody of group III which are composed of amino acids, and polynucleotides, which are composed of nucleic acids, are structurally distinct molecules; any relationship between a polynucleotide and polypeptide is dependent upon the information provided by the nucleic acid sequence open reading frame as it corresponds to the primary amino acid sequence of the encoded polypeptide.  In the present claims, a polynucleotide of group I will not encode an antibody of group III, and the antibody of group III cannot be encoded by a polynucleotide of group I.  Therefore, the antibody and polynucleotide are patentably distinct.  The antibody and polynucleotide inventions have a separate status in the art as shown by their different classifications.   Furthermore, searching the inventions of group I and group III would impose a serious search burden since a search of the polynucleotide of group I is would not be used to determine the patentability of an antibody of group III, and vice-versa.
Inventions III and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the binding molecules of Group I may be used in methods other than detecting Mycoplasma, e.g., they may be used as immunogens in passive immunization methods.
.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Claim Rejections – 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-3 are rejected under 35 U.S.C. 101 because they read on a product of nature.  The claims do not recite that the polynucleotides are isolated or altered in any way from what is found in nature.  They read on the naturally occurring polynucleotides, including the entire genome sequence of Mycoplasma hyorhinis.  The claimed nucleic acid is not markedly different from what naturally exists in nature.  Even though isolation structurally changes a nucleic acid from its natural state, the resultant difference is no enough to render the isolated nucleic acid markedly different because the genetic structure and sequence of the nucleic acid has not been altered. See Myriad, 133 S.Ct. at 2166-18.
Claim Rejections – 35 USC § 112-2nd paragraph
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 4 and 5 because it the mere recitation of a name, i.e., VlpA, VlpB, VlpC, VlpD, VlpE, VlpF and VlpG, to describe the invention is not sufficient to satisfy the Statute’s requirement of adequately describing and setting forth the inventive concept.  The claim should provide any structural properties, such as the actual nucleic acid sequence, which would allow for one to identify the polynucleotide without ambiguity.  The mere recitation of a name does not adequately define the claimed polynucleotide.  While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Imitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to provide adequate structural properties to allow for one to identify what is being claimed.  Appropriate clarification and/or correction is required.
Claim 3 is vague and confusing because it recites ‘chimeric variable lipoprotein A-G gene’ while claim 1 recites the abbreviation Vlp.  The first time an abbreviation is used in the claims the full name should be spelled out.  The claim should include consistent identification of the genes.  Additionally, the abbreviation “A-G” does not make it clear that these are genes, VlpA, VlpB, VlpC, VlpD, VlpE, VlpF and VlpG, as recited in claim 1. Appropriate clarification and/or correction is required.
Claim 3, part (a) is vague and indefinite to the use of the term ‘immunogenic fragment thereof’ with respect to the polynucleotide claimed.  It appears Applicants are intending to claim polynucleotides that encode a polypeptide immunogenic fragment thereof and not, as the claim currently reads, an immunogenic fragment of the polynucleotide.  Additionally, the structure encompassed by an ‘immunogenic fragment’ thereof is unclear.  This can read on as few as 4 amino acids.  This does not adequately identify the structure claimed.  While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Imitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to provide adequate structural properties to allow for one to identify what is being claimed.  Appropriate clarification and/or correction is required.
Claim 3, part (b) is vague and confusing for the recitation of ‘a complement of any sequence is (a)”. A complement may read on a single nucleotide and since the immunogenic fragments aren’t clearly defined, these complements are also not readily understood.  The word “full-length’ should be inserted before the word ‘complement’ since a complement can read on as few as one polynucleotide/amino acid.  Appropriate clarification and/or correction is required.
Claim Rejections – 35 USC § 112-Written Description
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1, 2, 3 (a)-(f), 4 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims encompass a polynucleotide with 30-70% to SEQ ID NO: 1, as well as immunogenic fragments of the chimeric lipoprotein gene.  The specification does not have adequate written description for these claims.  It is unclear what is meant by an ‘immunogenic fragment’ of the Vpl chimeric gene and written support also cannot be found for polynucleotides which encode immunogenic fragments with this ability, including as much as 30% different.  To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention. Applicants have not described the genus of claimed nucleotides such that the specification might reasonably convey to the skilled artisan that Applicants had possession of the claimed invention at the time the application was filed. 
The purpose of the “written description” requirement is broader than tomerely explain how to “make and use”; the applicant must convey with reasonableclarity to those skilled in the art that, as of the filing date sought, he or she was inpossession of the invention. The invention is, for purposes of the “writtendescription” inquiry, whatever is now claimed. See Vas-Cath, Inc. v. Mahurkar,935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).Furthermore, the written description provision of 35 USC § 112 is severable fromits enablement provision; and adequate written description requires more than amere statement that it is part of the invention and reference to a potential methodfor isolating it. The nucleic acid itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, “’Written Description” Requirement (66 FR 1099-1111, January 5,2001) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was ‘ready for patenting’ such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. At 1104). Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. The Guidelines further state, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus’” (Id. At 1106);accordingly, it follows that an adequate written description of a genus cannot beachieved in the absence of a disclosure of at least one species within the genus. 
As evidenced by Greenspan et al (Nature Biotechnology 7: 936-937, 1999), defining epitopes is not as easy as it seems. Greenspan et al recommends defining anepitope by the structural characterization of the molecular interface between theantigen and the antibody is necessary to define an “epitope” (page 937, column 2).According to Greenspan et al, an epitope will include residues that make contactswith a ligand, here the antibody, but are energetically neutral, or even destabilizingto binding. Furthermore, an epitope will not include any residue not contacted by the antibody, even though substitution of such a residue might profoundly affectbinding. Chothia et al (THE EMBO JOURNAL, 1986, 5/4:823-26) also teach thatthere is a limit to how much substitution can be tolerated before the originaltertiary structure is lost. Therefore, absent a detailed and particular description of arepresentative number, or at least a substantial number of the members of thegenus of fragments or variants of claimed polynucleotide sequence, the skilled artisan could not immediately recognize that Applicants were in possession of the claimed genus of polynucleotides at the time of filing. 
The scope of the claim includes numerous structural variants (i.e. fragments), and the genus is highly variant because a significant number of structural differences between genus members is permitted. The specification does not describe any members of the claimed genus by complete structure, with the exception of SEQ ID NO: 1. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the claimed genus. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described. 
There are no drawings or structural formulas disclosed of any of thesefragments or variants of the claimed polynucleotides. There is no teaching in thespecification regarding which 10-30% of the structure can be varied and still produce a functional lipoprotein.  Although the disclosure of SEQ ID NO: 1 combined with the knowledge in the art, may put one in possession of polynucleotides that are at least 70-90% identical to SEQ ID NO: 1, the level of skill and knowledge in the art is such that one of ordinary skill would not be able to identify without further testing which of those produce a polypeptide which has the required functionality. Based on the lack of knowledge and predictability in the art, those of ordinary skill in the art would not conclude that the applicant was in possession of the claimed genus of polynucleotides.
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to fragmentsand variants of the polynucleotide, 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) thenature of the invention and (5) the state of the prior art, these have been discussedabove. One of skill in the art would require guidance, in order to make or use thepolynucleotides in the  compositions as instantly claimed. 

Claim Rejections – 35 USC § 112-Scope of Enablement
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1, 2, 3 (a)-(f), 4 and 5  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an “isolated polynucleotide comprising the polynucleotide sequence of SEQ ID NO: 1” and “an isolated polynucleotide comprising a polynucleotide sequence which is at least 95% identical to SEQ ID NO: 1”, does not reasonably provide enablement for the language of instant claims 1, 2, 3(a)-(f) and 5.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The instant claims encompass a polynucleotide with 30-70% to SEQ ID NO: 1, as well as immunogenic fragments of the chimeric lipoprotein gene.  The specification does not have adequate written description for these claims.  It is unclear what is meant by an ‘immunogenic fragment’ of the Vpl chimeric gene and enablement also cannot be found for polynucleotides which encode immunogenic fragments with these ability, including as much as 30% different.  The specification states that substitutions, additions, or deletions, may be made to the defined sequences; however, the specification provides no guidance as to what the nucleotides may be changed without causing a detrimental effect to the chimeric variable lipoprotein.  It is unpredictable as to which amino acids could be removed and which could be added.  While it is known that many amino acid substitutions are possible in any given protein, the position within the protein’s sequence where amino acid substitutions can be made with a reasonable expectation of success are limited.  Other positions are critical to the protein’s structure/function relationship, e.g., such as various positions or regions directly involved in binding, catalysis in providing the correct three-dimensional spatial orientation of binding and catalytic sites.  These regions can tolerate only very little or no substitutions.  Selective point mutation to one key residue could eliminate the function of the polypeptide.  It could eliminate its functional properties.  If the range of decreased binding ability after single point mutation of a protein antigen varies, one could expect point mutations in the protein antigen to cause varying degrees of loss of protection/function, depending on the relative importance to the binding interaction of the altered residue.  Alternatively, the combined effects of multiple changes, as instantly claimed, in an antigenic determinant could again result in loss of function.  A protein having multiple antigenic sites, multiple point mutations, or accumulated point mutations at key residues could create a new antigen that is precipitously or progressively unrecognizable by any of the antibodies in the polyclonal pool.   As stated above, Applicants have not shown the particular substitution and the result it produces.  Applicants have provided no guidance to enable one of ordinary skill in the art how to determine, without undue experimentation, the effects of different amino substitutions and the nature and extent of the changes that can be made.  It is expensive and time consuming to make amino acid substitutions at more than one position, in a particular region of the protein, in view of the many fold possibilities for change in structure and the uncertainty as to what utility will be possessed.  See Mikayama et al. (Nov.1993. Proc.Natl.Acad.Sci. USA, vol. 90 : 10056-10060) which teaches that the three-dimensional structure of molecules is important for their biological function and even a single amino acid difference may account for markedly different biological activities.  Rudinger et al. (June 1976. Peptide Hormones. Biol.Council. pages 5-7) also teaches that amino acids owe their ‘significance’ to their inclusion in a pattern which is directly involved in recognition by, and binding to, the receptor and the significance of the particular amino acids and sequences for different amino acids cannot be predicted a priori, but must be determined from case to case by painstaking experimental study. To start with the nucleic acid is even more of a challenge.
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to fragmentsand variants of polynucleotide encoding SEQ ID NO: 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) thenature of the invention and (5) the state of the prior art, these have been discussedabove. One of skill in the art would require guidance, in order to make or use thepolynucleotides in the methods, kits and compositions as instantly claimed. 
Drawings
10.	Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Status of claims
No claims are presently allowed.
Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/           Primary Examiner, Art Unit 1645                                                                                                                                                                                             	4/29/22